DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The Amendment filed on June 9, 2022 has been entered.  No claim(s) has/have been canceled and claim(s) 27 and 28 has/have been added.  Therefore, claim(s) 1-3, 5-16 and 18-28 are pending in the application.  

Claim Objections
Claim(s) 25 is/are objected to because of the following informalities:  there appears to be an extra “are” before “arranged” in line 15 of the claim.  Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim(s) 6 is/are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
With respect to claim 6, as currently amended the claim requires that the light concentration lenses be disposed directly on upper surface of the display device and at the same disposed on an upper surface of the bottom layer of the light concentration layer arranged on the display panel comprising a plurality of display device.   It is not clear how the light concentration lenses can be both disposed on the upper surface of the bottom layer of the light concentration layer arranged on the display panel that comprises the plurality of the display devices and at the same time directly on the upper surface of the display devices.  For the purpose of the examination it will be assumed that the light concentration lenses are disposed on the upper surface of the bottom layer of the light concentration layer. 

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-3, 6, 8-11, 14, 22, 25 and 27 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okinaka et al. (US 2004/0051447, hereinafter “Okinaka”, previously cited). 
Regarding claim 1, Okinaka teaches in Fig. 2 (shown below) and related text a display apparatus (¶[0051]) comprising: 
a display module defining a display surface in a surface thereof (Fig. 2, it is noted that the display device thought by Okinaka inherently has a display surface), 
wherein the display module comprises:  
5a display panel (30-34, Fig. 2 and ¶¶[0052]-[0053]) comprising a plurality of display devices (33a-33c, Fig. 2 and ¶[0052]) which displays an image on the display surface (Fig. 2); 
a light concentration layer (35 and 36, Fig. 2 and ¶[0053]) arranged on the display panel, the light concentration layer including a bottom layer (35, Fig. 2 and ¶[0053]) and a plurality of light concentration lenses (36, Fig. 2 and ¶[0055]) disposed on an upper surface of the bottom layer (Fig. 2), each of the plurality of light concentration lenses is space apart from each other exposing the upper surface of the bottom layer (Fig. 2); 
a buffer layer (37, Fig. 2 and ¶[0055])) disposed on the light concentration lenses; and 
a plurality of diffraction patterns (40, Fig. 2 and ¶[0056]) arranged at regular intervals on the 10buffer layer, wherein the diffraction patterns diffract lights incident thereto (Figs. 1 and 2).


    PNG
    media_image1.png
    743
    616
    media_image1.png
    Greyscale

Regarding claim 2 (1), Okinaka teaches wherein a portion of the lights diffracted by the diffraction patterns constructively interfere with each other (i.e. since the structure disclosed by Okinaka is the same as that claimed, a portion of the lights diffracted by the diffraction patterns would constructively interfere with each other.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by Okinaka that would have produced different results).  
Regarding claim 3 (2), Okinaka discloses wherein the display devices display pixel unit images, respectively, on the display surface, 
the portion of the lights, which constructively interfere with each other, displays replication unit images on the display surface, 
20the image is defined by the pixel unit images and the replication unit images, and 
each of the replication unit images is displayed between adjacent pixel unit images on the display surface (i.e. since the structure disclosed by Okinaka is the same as that claimed, the display pixel unit images on the display surface would be formed in the same manner as claimed.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by Okinaka that would have produced different results in how the display devices display pixel unit images).  
Regarding claim 27 (1), Okinaka teaches wherein each of the plurality of display devices comprises and organic light-emitting device (¶¶[0052]-[0053]). 
Regarding claim 6 (27), Okinaka discloses wherein the light concentration layer is disposed directly on upper surfaces of the display devices to cover the display devices (i.e. light concentration layer 35 and 36 is disposed directly on the display devices 31-34, Fig. 2).  
Regarding claim 8 (3), Okinaka discloses wherein the replication unit images are displayed by a red light (i.e. since the structure of the display apparatus disclosed by the Okinaka is the same as that claimed, the replication unit images would be displayed by a red light.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed Okinaka that would have produced different results).  
Regarding claim 9 (8), Okinaka discloses wherein 20one of the adjacent pixel unit images is displayed by the red light, and another of the adjacent pixel unit images is displayed by a blue light (i.e. since the structure of the display apparatus disclosed by Okinaka is the same as claimed the one of the adjacent pixel unit images would be displayed by the red light, and another of the adjacent pixel unit images would be displayed by a blue light; namely, there is nothing in the claimed structure that would have produced different results).  
Regarding claim 10 (3), Okinaka discloses wherein, on the display surface, a distance between a center of one pixel unit image adjacent to a replication unit image, 43 LO-2 80460-USH AA0639U Samong the pixel unit images, and a center of the replication unit image is about 25 µm or less (i.e. since the structure disclosed by Okinaka is the same as that claimed, the limitations recited in the claim would be met by the display apparatus disclosed Okinaka.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by Okinaka that would have produced different results).  
Regarding claim 11 (3), Okinaka discloses wherein 5a plurality of replication unit images are displayed between adjacent pixel unit images on the display surface, the replication unit images comprise: 
a first replication unit image disposed adjacent to one pixel unit image of the adjacent pixel unit images on the display surface; and  1
a second replication unit image facing the one pixel unit image with the first replication unit images there between (i.e. since the structure disclosed by the Okinaka is the same as that claimed, the limitations recited in the claim would be met by the display apparatus disclosed by Okinaka.  Namely, there is nothing in the claimed structure that differentiates it from the structure disclosed by Okinaka that would have produced different results).  
Regarding claim 14 (1), Okinaka teaches that a refractive index of a buffer layer (37, Fig. 2 and ¶[0055]) is lower (i.e. 1.4, ¶[0055]) than a refractive index of each of the plurality of light concentration lenses (i.e. refractive layer of 36 is 1.61, Fig. 2 and ¶[0055] ).
Regarding claim 22 (3), Okinaka discloses wherein an area occupied by each of the light concentration lenses in a plan view is larger than an area occupied by each of the display devices in a plan view (Fig. 2).  
Regarding claim 25, Okinaka teaches in Fig. 2 (shown above) and related text, 20a display apparatus comprising: 
a display module (Fig. 2) defining a display surface comprising a plurality of light-emitting areas and a plurality of replication areas in a surface thereof (Fig. 2, i.e. it is noted that since the display module disclosed by Okinaka has the same structure as claimed (i.e. includes a display panel, a light concentration layer that includes a bottom layer and a plurality of light concentration lenses disposed on an upper surface thereof, a buffer layer and a plurality of diffraction patterns), the display surface would comprise a plurality of light-emitting areas and a plurality of replication areas in a surface thereof), 
wherein the display module comprises:  46 LO-201 803-123-1-USO LO-2 80460-US 
5a display panel (30-34, Fig. 2 and ¶¶[0052]-[0053]) which displays an image on each of the light-emitting areas (Fig. 2); 
a light concentration layer (35 and 36, Fig. 2 and ¶[0053]) arranged between the display panel and the display surface, the light concentration layer including a bottom layer (35, Fig. 2 and ¶[0053]) and a plurality of light concentration lenses (36, Fig. 2 and ¶[0055]) disposed on an upper surface of the bottom layer (Fig. 2), each of the plurality of light concentration lenses is space apart from each other exposing the upper surface of the bottom layer (Fig. 2), wherein the plurality of light concentration lenses change a direction of light incident thereto into a direction closer to a direction towards the display surface (i.e. it is noted that since Okinaka discloses the same structure as claimed such structure would perform the claimed function); 
a buffer layer disposed between the light concentration lenses and the display surface (37, Fig. 2 and ¶[0055]); and 
a plurality of diffraction patterns (40, Fig. 2 and ¶[0056]) arranged between the buffer layer and the displayer surface at regular intervals on the 10buffer layer, wherein the diffraction patterns diffract lights incident thereto to display an image on each of the plurality of replication areas (Figs. 1 and 2, i.e. it is noted that since the diffraction patterns disclosed Okinaka have the same structure as claimed, the diffraction patterns disclosed by Okinaka would diffract light incident thereto to display an image on each of the replication areas),
wherein the plurality of replication areas are arranged around one of the plurality of light-emitting areas on the display surface (i.e. it is noted that since Okinaka discloses the same structure as claimed the replication areas would be arranged around one of the light-emitting areas on the display surface). 



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 5 and 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okinaka as applied to claims 27 and 1 above, respectively, and further in view of Park et al (US 2014/0034919, hereinafter “Park”).
Regarding claim 5 (27), teaching of Okinaka was discussed above in the rejection of claim 27.  Okinaka, however, does not explicitly teach wherein the display panel further 5comprises a protective layer covering the organic light-emitting devices.  Park, in a similar field of endeavor teaching in Fig. 2 and related text covering the organic light-emitting devices (200-400, Fig. 2 and ¶[0035]) with a protective layer (530, Fig. 2 and ¶[0078]) in order to protect the light-emitting devices from being damaged during subsequent manufacturing steps (¶[0078]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious before the effective filing data of the instant invention to include the protective layer disclosed by Park in the display apparatus disclosed by Okinaka in order to protect the light-emitting devices from being damaged during subsequent manufacturing steps. 
Regarding claim 16 (1), teaching of Okinaka was discussed above in the rejection of claim 1.  Okinaka, however, do not explicitly teach a sub-buffer layer disposed between the plurality of light concentration lenses and the display panel. 
Park, in a similar field of endeavor teaches in Fig. 2 and related text including a sub-buffer layer (530, Fig. 2 and ¶¶[0055] and [0078]) between the plurality of light concentration lenses (511-513, Fig. 2 and ¶[0035]) and the display panel (100-400, Fig. 2 and ¶[0035]) in order to protect the light-emitting devices from being damaged during subsequent manufacturing steps (¶[0078]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious before the effective filing data of the instant invention to include the sub-buffer layer disclosed by Park in the display apparatus disclosed by Okinaka where the sub-buffer layer is disposed between the plurality of light concentration lenses and the display panel in order to protect the light-emitting devices from being damaged during subsequent manufacturing steps.

Claim(s) 7 and 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okinaka as applied to claims 27 and 3 above, respectively, and further in view of Borrelli et al. (US 2012/0300307, hereinafter “Borrelli,” previously cited).
Regarding claim 7 (4), teaching of Okinaka was discussed above in the rejection of claim 27 and includes wherein a distance from an upper surface of the light-emitting device to an upper surface of the buffer layer is defined as an optical distance (Fig. 2).  Okinaka, however, do not explicitly teach that the optical distance is in a range from about 50 µm to about 150 µm.  Nonetheless, absent of criticality of the claimed range and in view of Borrelli, who teaches the relationship between the optical distance from the upper surface of the light-emitting device to an upper surface of the buffer layer and the quality of the displayed image (¶¶[0027]-[0034]), it would have been obvious to one having ordinary skill in the art to vary the optical distance to include the claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine sill in the art In re Aller, 105 USPQ 233.
Regarding claim 23 (3), teaching of Okinaka was discussed above in the rejection of claim 3,  Okinaka, however, do not explicitly teach wherein the display module further comprises a cover layer covering the diffraction patterns.  
Borrelli, in a similar field of endeavor, teaches in Fig. 2 and related text including a cover layer (205 and 210, Fig. 2 and ¶[0021]) that covers the diffraction patter (220, Fig. 2 and ¶[0021]) in order to form a fully functional display device with improved quality of the displayed images (¶[0021]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious before the effective filing date of the instant invention to use a cover layer disclosed by Borrelli in the display apparatus disclosed by the combined teaching of Okinaka in order to improve quality of the displayed images.

Claim(s) 12 is/are rejected under 35 U.S.C. 103 as being unpatentable Okinaka as applied to claim 1 above, and further in view of Takahara et al. (US 2005/0168491, hereinafter “Takahara,” previously cited) and/or Song et al. (US 2006/0125388, hereinafter “Song,” previously cited).
Regarding claim 12 (1), teaching of Okinaka was discussed above and includes a diffraction patterns (40, Fig. 2).  Okinaka, however, do not explicitly teach wherein an interval between the diffraction patterns is in a range from about 4.5 µm to about 7.5 µm.  
Takahara, in a similar field of endeavor, teaches forming diffraction patterns with intervals in the range from about 1µm to 20 µm (691, Fig. 69(a), ¶¶[0441]-[0442]), which encompasses the claimed range, in order to display images of desired quality.  
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious before the effective filing date of the instant invention to form diffraction patterns in the display apparatus disclosed by Okinaka with the interval between the diffraction patterns in the claimed range in order to display images of desired quality.
Alternatively, absent of criticality of the claimed interval range and in view of Song, who teaches the relationship between the refraction angle of the light transmitted through the diffraction patter and the interval between the diffraction pattern (¶[0101]), it would have been obvious to one having ordinary skill in the art to vary the interval between the diffraction patterns to include the claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine sill in the art In re Aller, 105 USPQ 233.

Claim(s) 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okinka as applied to claim 1 above, and further in view of Yamae et al. (US 2016/0020431, hereinafter “Yamae,” previously cited).
Regarding claim 13 (1) teaching of Okinaka was discussed above in the rejection of claim 1.  Okinaka, however, do not explicitly teach, wherein a radius of curvature of each of the light concentration lenses is in a range from about 7 µm to about 14 µm.  
Yamae, in a similar field of endeavor, teaches forming light concentration lenses (i.e. lens array structure) wherein a radius of curvature of each of the light concentration lenses is in a range of 1 µm to 500 um (14a, Fig. 32, ¶[0251]), which encompasses the claimed range, in order to improve light-outcoupling efficiency.  
Thus, since the prior art teaches all of the claimed elements, the results of using such elements would be predictable, and one of ordinary skill in the art would find it obvious before the effective filing date of the instant invention to form light concentration lenses disclosed by Okinaka to have the radius of curvature in the claimed range in order to improve light-outcoupling efficiency.
Alternatively, absent of criticality of the claimed radius of curvature, it would have been obvious to one having ordinary skill in the art to vary the radius of curvature of the light concentration to include the claimed range, since it has been held that where the general condition of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine sill in the art In re Aller, 105 USPQ 233.

Claim(s) 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okinaka as applied to claim 1 above, and further in view of Li et al. (US 2014/0054572, hereinafter “Li”, previously cited).
Regarding claim 15 (1), teaching of Okinaka was discussed above in the rejection of claim 1.  Okinaka, however, does not explicitly teach wherein a refractive index of the diffraction patterns is the same as a refractive index of the buffer layer.  Li, in a similar field of endeavor teaches in Fig. 11C and related text that a refractive index of the diffraction patterns (103, Fig. 11C and ¶[0233]) might the same as a refractive index of the buffer layer (i.e. layer at the light-emitted side of (i.e. top of) the light distribution-converting member 102, Li, ¶[0228]) depending on the intended purpose for the device (¶[0223]).
Thus, since the prior art teaches all of the claimed elements, the results of using such elements would be predictable, and one of ordinary skill in the art would find it obvious before the effective filing date of the instant invention to have diffraction patterns and buffer layer disclosed by Okinaka with the same refractive index as disclosed by Li in order to form a device for the intended purpose.

Claim(s) 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okinaka as applied to claim 3 above, and further in view of Choi et al. (US 2016/0209958, hereinafter “Choi,” previously cited).
Regarding claim 18 (3), teaching of Okinaka was discussed above in the rejection of claim 3.  Okinaka, however, do not explicitly teach that the display apparatus further comprises an input sensing layer disposed on the display module, 15wherein the input sensing layer comprises a plurality of input sensing electrodes.  
Choi, in a similar field of endeavor, teaches a display apparatus that includes an input sensing layer (i.e. touch panel, 103, Fig. 3 and ¶[0098])) disposed on the display module (200, Fig. 3 and ¶[0098]), 15wherein the input sensing layer comprises a plurality of input sensing electrodes (121, Fig. 3 and ¶[0098])  in order to provide an intuitive means of inputting information.  
Thus, since the prior art teaches all of the claimed elements, one skilled in the art could have combine the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art, of providing an intuitive means for inputting information on the display device. 

Claim(s) 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Li, Okinaka as applied to claim 3 above, and further in view of Kim et al. (US 2012/0281157, hereinafter “Kim `157,” previously cited).
Regarding claim 19 (3), Okinaka was discussed above in the rejection of claim 3.  Okinaka, however, do not explicitly teach that the display apparatus further comprises a reflection preventive layer disposed on the display module, 20wherein the reflection preventive layer comprises a phase delay layer which delays a component of incident light and a polarization layer disposed on the phase delay layer.  
Kim `157, in a similar field of endeavor, teaches in Fig. 2 and related text, a display apparatus that comprises a reflection preventive layer (100 and 200, Fig. 2 and ¶[0047]) disposed on the display module (300, Fig. 2 and ¶[0044]), 20wherein the reflection preventive layer comprises a phase delay layer which delays a component of incident light (100, Fig. 2 and ¶[0047]) and a polarization layer disposed on the phase delay layer (200, Fig. 2 and ¶[0047]) in order to improve quality of displayed images (¶[0010]).
Thus, since the prior art teaches all of the claimed elements, one skilled in the art could have combine the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art of improving quality of the displayed images. 

Claim(s) 20-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Okinaka as applied to claim 3 above, and further in view of Takahara et al. (US 2005/0168491, hereinafter “Takahara,” previously cited).
Regarding claim(s) 20 (3) and 21 (21), teaching of Okinaka was discussed above in the rejection of claim 3.  Okinaka, however, do not explicitly teach that the diffraction patterns is in a matrix form, as recited in claim 20, or in a stripe form, as recited in claim 21.  
Takahara, in a similar field of endeavor, teaches that diffraction patterns can have different forms, including matrix and stripe (¶[0442]), that can be used in order to meet specific design requirements (¶[0442]).
Thus, since the prior art teaches all of the claimed elements, one of ordinary skill in the art would have found it obvious before the effective filing date of the instant invention to select a desired diffraction pattern from among known diffraction patterns and use it in a display apparatus in order to meet specific design requirements.

Claim(s) 24 is/are rejected under 35 U.S.C. 103 as being unpatentable Okinaka as applied to claim 3 above, and further in view of Kerdemelidis et al. (US 10,410,566, hereinafter “Kerdemelidis,” previously cited).
Regarding claim 24 (1), teaching of Okinaka was discussed above in the rejection of claim 1.  Okinaka, however, do not explicitly teach that the display apparatus further comprises 15an optical system disposed in a path of light emitted from the display module to enlarge the image displayed on the display surface, wherein the display surface comprises a left-eye image display area and a right-eye image display area.  
Kerdemelidis, in a similar field of endeavor, teaches in Fig. 8 and related text a display apparatus that includes an optical system (81 and 82, Fig. 8 and col. 6, ll. 62-67 - col. 7, ll. 1-18) disposed in a path of light emitted from the display module to enlarge the image displayed on the display surface, wherein the display surface comprises a left-eye image display area and a right-eye image display area (Fig.8) in order to improve viewing experience for a user (col. 7, ll. 7-11).  
Thus, since the prior art teaches all of the claimed elements, one skilled in the art could have combine the elements as claimed by known methods with no change in their respective functions and the combination would have yielded predictable results to one of ordinary skill in the art of improving viewing experience for the user. 

Claim(s) 28 is/are rejected under 35 U.S.C. 103 as being unpatentable Okinaka as applied to claim 3 above, and further in view of Yun et al (US 2013/0107174, hereinafter “Yun”).
Regarding claim 28 (3), teaching of Okinaka was discussed above in the rejection of claim 3.  While Okinaka does not explicitly teach that each of the plurality of display devices comprises a liquid crystal capacitor that comprises a pixel electrode corresponding to one of the pixel unit images, a common electrode disposed on the pixel electrode and a liquid crystal layer interposed between the pixel electrode and the common electrode, replacing the organic light-emitting device disclosed by Okinaka with a liquid crystal capacitor is well-known in the art as evidenced by Yun as such display devices are known equivalents (¶[0044]).
Thus, since the prior art teaches all of the claimed elements, one of ordinary skill in the art would have found it obvious before the effective filing date of the instant invention to replace the organic light-emitting device disclosed by Okinaka with a liquid crystal capacitor as such display devices were art recognized equivalents.

Claim(s) 26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gollier et al. (US 2019/0041658, hereinafter “Gollier,” previously cited) in view Okinaka et al. (US 2004/0051447, hereinafter “Okinaka”, previously cited).  
Regarding claim 26, Gollier teaches in Figs. 3A-3B (Fig. 3B shown below) and related text a display apparatus (Figs. 3A-3B) comprising: 
a display module (10, Figs, 3A-3B and ¶[0035]) defining a display surface comprising a right-eye display area and a left-eye display area, wherein the display module emits light (Figs. 3A-3B); and 
an optical system comprising a lens (300, Figs. 3A-3B and ¶[0070]) disposed in a path of the light emitted 20from the display module to enlarge an image display by the light (Figs. 3A-3B), 
wherein the display module comprises: 
a display panel comprising a plurality of pixels (8 and 12, Figs. 3A-3B and ¶[0036]) which displays an image on the right-eye display area and the left-eye display area (Figs. 3A-3B); and 
a buffer layer (20, Fig. 3A and ¶[0035]),
a plurality of diffraction patterns (30, Fig. 3A and ¶[0035]) arranged at regular intervals on the buffer layer, wherein the diffraction patterns diffract a portion of lights incident thereto (i.e. since Gollier teaches the same structure (i.e. diffraction patterns) as claimed such structure would perform the claimed function).


    PNG
    media_image2.png
    529
    615
    media_image2.png
    Greyscale

Gollier, however, does not explicitly teach a light concentration layer arranged on the display panel, the light concentration layer including a bottom layer and a plurality of light concentration lenses disposed on an upper surface of the bottom layer, each of the plurality of light concentration lenses is spaced apart from each other exposing the upper surface of the bottom layer and, as a result, that the LO-2 80460-USH AA0639U Sbuffer layer is disposed on the light concentration lenses.  
Okinaka, in a similar field of endeavor, teaches in Fig. 2 (shown above) and related text a light concentration layer (35 and 36, Fig. 2 and ¶[0053]) arranged on the display panel, the light concentration layer including a bottom layer (35, Fig. 2 and ¶[0053]) and a plurality of light concentration lenses (36, Fig. 2 and ¶[0055]) disposed on an upper surface of the bottom layer (Fig. 2), each of the plurality of light concentration lenses is space apart from each other exposing the upper surface of the bottom layer (Fig. 2) and a buffer layer (37, Fig. 2 and ¶[0055])) disposed on the light concentration lenses in order to form a display device with an enhanced contrast and color purity (¶[0014]).
Thus, since the prior art teaches all of the claimed elements, using such elements would lead to predictable results, and one of ordinary skill in the art would find it obvious to include the light concentration layer that includes the  bottom layer and the plurality of light concentration lenses on the  upper surface thereof with each of the plurality of light concentration lenses spaced apart from each other exposing the upper surface of the bottom layer and a buffer layer disposed on the light concentration lenses disclosed by Okinaka in the display apparatus disclosed by Gollier in order to form a display device with an enhanced contrast and color purity.

Response to Arguments
Applicant’s arguments with respect to claim(s) 1, 25 and 26 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANETA B CIESLEWICZ whose telephone number is 303-297-4232. The examiner can normally be reached 8:30 AM - 2:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Sue Purvis can be reached on 5712721236. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/A.B.C/Examiner, Art Unit 2829                                                                                                                                                                                                        

/SHAUN M CAMPBELL/Primary Examiner, Art Unit 2829                                                                                                                                                                                                        8/26/2022